12-2634-cv
Garcia v. Jane and John Does 1-40

                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT


        At a stated Term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, at 40 Foley Square, in the City of New York, on
the 23rd day of February, two thousand fifteen.

Present:    ROBERT A. KATZMANN,
                        Chief Judge,
            DENNIS JACOBS,
            GUIDO CALABRESI,1*
            JOSÉ A. CABRANES,
            ROSEMARY S. POOLER,
            REENA RAGGI,
            RICHARD C. WESLEY,
            PETER W. HALL,
            DEBRA ANN LIVINGSTON,
            GERARD E. LYNCH,
            DENNY CHIN,
            RAYMOND J. LOHIER, JR.,
            SUSAN L. CARNEY,
            CHRISTOPHER F. DRONEY,
                        Circuit Judges.
________________________________________________

KARINA GARCIA, as Class Representative on behalf of herself and others similarly situated,
YARI OSORIO, as Class Representative on behalf of herself and others similarly situated,
BENJAMIN BECKER, as Class Representative on behalf of himself and others similarly
situated, CASSANDRA REGAN, as Class Representative on behalf of herself and others
similarly situated, YAREIDIS PEREZ, as Class Representative on behalf of herself and others
similarly situated, TYLER SOVA, as Class Representative on behalf of himself and others
similarly situated, STEPHANIE JEAN UMOH, as Class Representative on behalf of herself and
others similarly situated, MICHAEL CRICKMORE, as Class Representative on behalf of
himself and others similarly situated, BROOKE FEINSTEIN, as Class Representative on behalf
of herself and others similarly situated,

                               Plaintiffs-Appellees,



*
  Senior Circuit Judge Guido Calabresi was a member of the initial three-judge panel that heard
this appeal and is therefore eligible to participate in in banc rehearing. See 28 U.S.C. § 46 (c)(1).
MARCEL CARTIER, as Class Representative on behalf of himself and others similarly situated,

                              Plaintiff,

                                       v.                                   No. 12-2634-cv

JANE AND JOHN DOES 1-40, Individually and in their official capacities,
                              Defendants-Appellants,

RAYMOND W. KELLY, Individually and in his official capacity, CITY OF NEW YORK,
MICHAEL R. BLOOMBERG, in his official capacity and Individually,
                        Defendants.
_______________________________________________

For Plaintiffs-Appellees:             Mara Verheyden-Hillard (Andrea Hope Costello and Carl
                                      Messineo, on the brief), Partnership for Civil Justice Fund,
                                      Washington, DC

For Defendants-Appellants:    Ronald E. Sternberg, Assistant Corporation Counsel
                              (Leonard Koerner and Arthur G. Larkin, Assistant
                              Corporation Counsel, on the brief), for Zachary W. Carter,
                              Corporation Counsel of the City of New York, New York,
                              NY
________________________________________________

       The Court voted to rehear this appeal in banc on December 17, 2014. However, in light

of the amended panel opinion that will be issued today, see Garcia v. Does 1-40, ___ F.3d ___

(2d Cir. 2015), this case no longer warrants consideration by the in banc Court. The in banc

Court is hereby dissolved. The in banc Court, having determined that the case is no longer

worthy of rehearing in banc, and having therefore dissolved itself, takes no position on the

opinion of the panel.

                                                 FOR THE COURT:
                                                 CATHERINE O’HAGAN WOLFE, CLERK




                                                2